Citation Nr: 0619438	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  04-32 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to death pension benefits.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The appellant is the widow of a veteran who had active duty 
service from September 1960 to August 1962.  The veteran had 
subsequent service in the Reserves.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a determination by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board notes a 
couple of determination letters were sent to the appellant 
denying her claim, however the appeal arises from the August 
2003 letter, which denied death pension benefits due to the 
veteran's lack of wartime service.  


FINDING OF FACT

The veteran did not have 90 days of active duty service 
during wartime, nor did he have service in Vietnam.  


CONCLUSION OF LAW

Basic eligibility for death pension benefits has not been 
established. 
38 U.S.C.A. §§ 101, 1521, 1541 (West 2002); 38 C.F.R. §§ 3.1, 
3.2, 3.3, 3.6 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the October 2004 VCAA letter have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in the 
letter, the appellant was advised of the types of evidence VA 
would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the October 2004 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran after the determination 
on appeal.  However, the Board finds that any defect with 
respect to the VCAA notice requirement was harmless error for 
the reasons specified below.

In the October 2004 VCAA letter, the RO informed the 
appellant of the applicable laws and regulations regarding 
the claim, the evidence needed to substantiate such claim, 
and which party was responsible for obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  Neither the appellant nor her representative 
has indicated, and there is otherwise no indication that 
there exists, any pertinent outstanding evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Although the present appeal involves the issue of death 
pension benefits, VA believes that the Dingess/Hartman 
analysis should be analogously applied.  

While the letter did inform the appellant of the evidence 
necessary to substantiate her death pension claim, the letter 
did not provide notice of the criteria for an applicable 
rating and effective date.  Regardless of whether the 
appellant was provided notice of the types of evidence 
necessary to establish a rating or effective date, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  Since the Board concludes 
below that the evidence is against the appellant's claim, any 
questions as to the appropriate rating and effective date to 
be assigned are rendered moot. 

Analysis

The Secretary shall pay pension for nonservice-connected 
disability or death for service to the surviving spouse of 
each veteran of a period of war who met the service 
requirements prescribed in Section 1521(j) of Title 38, U.S. 
Code, or who at the time of death was receiving (or entitled 
to receive) compensation or retirement pay for a service-
connected disability.  38 U.S.C.A. § 1541 (West 2002).

The provisions of 38 U.S.C.A. § 1541, pertaining to death 
pension benefits, require that the deceased person shall have 
been a veteran.  The term "veteran" means a person who served 
in the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Eligibility for VA pension benefits generally requires an 
initial showing that the veteran served on active duty for at 
least ninety (90) days during a period of war.  38 U.S.C.A. § 
1521; 38 C.F.R. § 3.2.  In the instant case, the record shows 
the veteran did not have 90 days of wartime service to 
entitle the appellant with basic eligibility.  The Board 
notes that 38 C.F.R. § 3.2 provides that the Vietnam war 
period for veterans who served in the Republic of Vietnam 
begins February 28, 1961 and ends May 7, 1975; for all other 
veterans the war period begins August 5, 1964 and ends May 7, 
1975.  The veteran's personnel records showed that the only 
foreign service that the veteran had was in Korea.  The 
evidence does not reflect that he had 90 days of active 
service during any period of war.  

In sum, the evidence of record reveals that the veteran's 
military service does not legally qualify the appellant as 
eligible for VA nonservice-connected death pension benefits.  
The Board must therefore deny her claim of entitlement to 
death pension benefits due to the absence of legal merit, or 
the lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

The appeal is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


